Appeals and cross appeals having been taken to this Court by the above-named appellants from orders of the Supreme Court, New York County (Jeffrey Oing, J.), entered on or about September 24, 2012 and April 15, 2013, and said appeals and cross appeals having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto filed March 6, 2014 and March 11, 2014, it is unanimously ordered that said appeals and cross appeals be and the same are hereby withdrawn in accordance with the terms of the aforesaid stipulation.
Concur — Tom, J.R, Friedman, Renwick, Feinman and Clark, JJ.